Sutton, J.,
dissenting. While I prepared the above decision for the majority of the court, I dissent from the ruling made therein because I am of the opinion that a proper construction of the letter from the claimant to the Department of Industrial Relations directing it to dismiss the claim without any trial or hearing and the notation thereon by the department, and its acquiescence in such request and its failure to act further in the matter, requires a holding that thereby a dismissal of the claim was effected. I think my view in this respect is sustained by the ruling in Maryland Casualty Co. v. Gill, supra, where a very similar question was raised and in which it was said that “It does not appear *281that in the administration of the act the technical niceties of pleading and procedure as applied in other courts should be strictly complied with;” and that “The claim as filed being withdrawn in writing, with what amounted to the written consent and acquiescence of the Department of Industrial Relations, no technical ‘order of dismissal’ by the department was necessary.”